Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 4,516,938).
In Figure 3 Hall discloses an orthodontic lingual retainer comprised of a plurality of tooth-adhering portions 15 connected by elongated portions 16.  The tooth adhering portions 15 have a flat top edge and a curved bottom edge (in Figure 3, when installed on a patient’s lower arch the flat edge would be oriented at the top and the curved edge at the bottom (adjacent the gum line) as in Figure 1).  As illustrated in Figure 1, the retainer is shaped into an arch shape that matches the curvature of the patient’s jaw with the joining sides of the tooth adhering portions generally shaped to match the curvature of the teeth to which it is attached.     Additionally, when installed on a patient jaw the joining side matches a curvature of the tooth to which it is attached.  
In regard to the newly amended “cover between 30-80% of a surface of the corresponding tooth” limitation, it is noted “a surface area of the corresponding tooth” is set forth without any boundaries.  The “surface” could be a small portion of a tooth or a large portion of a tooth; no edges, ends or limits are set forth for the surface.  The “surface “could be any arbitrarily designated portion of the tooth and is of such breadth that it adds little to the claim.  Moreover, the limitation is directed not to the claimed device, but to the particular patient/tooth to which applicant intends for the retainer to be attached.   Whether a given tooth adhering portion covers 20% or the lingual surface of a tooth or 50% depends on the size of the tooth/patient with which it is used.  Finally, even if the “a surface” limitation were 

    PNG
    media_image1.png
    490
    706
    media_image1.png
    Greyscale

Applicant has argued that the Hall orthodontic retainer is formed of a flat sheet of metal foil and consequently the joining side of the tooth adhering portions do not meet the “configured to match a curvature of a corresponding tooth of a patient . . . such that an overall shape of each tooth-adhering portion prior to application to the patient’s teeth, follows the curvature of the corresponding tooth of the patient.”  The examiner is not persuaded – it is clear in Hall that after the retainer is stamped from the sheet of mesh foil (e.g. Figure 2) and filled with solder 18 (column 3, lines 1-15) that it then then must be bent to a curvature that fits a patient’s dental arch (see Figure 1) before being bonded/applied to the patient’s teeth.  The .

Claims 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hostettler et al (US 2019/0328491).
Hostetettler et al disclose in Figures 4a and 4b a lingual orthodontic retainer with tooth adhering portions 22 connected by connection portions 21 that are formed to match the shape of the lingual side of a patient’s teeth.   The lingual orthodontic retainers are manufactured by creating a 3D model of the patient’s dentition (paragraph [0023]) from scanning data (paragraph [0030]); manufacturing the retainer in a machining or 3D printing process (paragraph [0032]); and adhering the retainer to the patient’s teeth (Figure 4a, 4b).
In regard to the newly amended “covering between 30-80% of a surface area of the lingual side of the patient’s teeth” it is noted that the “a surface area of the lingual side of the patient’s teeth” is set forth without any boundaries.  The “surface” could be a small portion of a tooth or a large portion of a tooth; no edges, ends or limits are set forth for the surface.  The 
In response to the Hostettler et al reference, applicant has previously amended claim 5 to require that the retainer have a “joining side and rear side matching a shape of the lingual side of the patient’s teeth” and argues that the Hostettler et al tooth adhering portions have outwardly curved surfaces that are “notably stronger than the curvature of the underlying tooth (in accordance with Figures 3a and 3b which explicitly teach such a strong curvature or convex shape of the lingual side).”    The examiner is not persuaded.   Initially it is noted that applicant’s own retainer also does not exactly “match” the teeth on which it is to be attached as is apparent in applicant’s Figure 2 – the adhering portions 11 are smaller and more rounded along the edges than the actual teeth.  Neither applicant’s claims nor the written description set forth any parameters for how precisely the “matching” limitation is to be interpreted, leaving the term to be interpreted based on its broadest reasonable interpretation.  In Hostettler et al, the retainer is constructed based on a 3D scan of the patient’s dentition so that it accurately fits the patient (“[a]n essential requirement for the retainer is the best possible adjustment to the teeth of the patient” (paragraph [0002]); “the shape and the diameter of the retainer (2) are formed individually and specifically for each case allowing it to be adjusted to the exact shape of the adjacent teeth (3) of a patient at least locally” paragraph [0014]).  The highly accurate construction of the Hostettler et al retainer wherein each portion is formed to be precisely attached to the lingual side of patient’s individual teeth reasonably meets the requirement that the retainer “front side and rear side matching a shape of the lingual side of the patient’s teeth.”  The Hostettler et al retainer could not be accurately mounted on patient match the shape of the dentition of a different patient.
         
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hostettler et al (US 2019/0328491) in view of Hall (US 4,516,938).
Hostettler et al disclose a method for manufacturing orthodontic lingual retainers where the tooth attachment side of the retainer precisely matches the shape of the patient’s teeth (Figures 4a, 4b).  Hostettler et al indicates that the outer shape of the tooth adhering portions 22 can be formed arbitrarily and in Figure 4b illustrates them in the shape of a heart (note paragraph [0017]).    Hall for a very similar orthodontic lingual retainer teaches that the adhering portions 15 may be shaped similar to that of the patient’s teeth with a flat top edge and a generally curved bottom edge.  To have formed the Hostettler et al orthodontic retainer with a flat top edge and a curved bottom edge so as to match the general profile of the patient’s teeth as taught by Hall would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In response to the present rejection applicant has previously argued that “a combination of Hall and Hostettler would also not lead to a lingual retainer where the rear sides .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hostettler et al (US 2019/0328491) in view of Guis (US 4,932,866).
Guis teaches the use of a jig 8 for positioning a lingual retainer 4, 5 in the proper/desired position in the patient’s and then maintaining its position until the adhesive cures at which point the jig is removed (note column 3, line 55 – column 4, line 11).  To have constructed a similar jig for the Hostettler et al lingual retainer in order to ensure that it is properly positioned within the patient’s mouth would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712